 



Exhibit 10.5
RESTRICTED STOCK AWARD AGREEMENT
CRAFTMADE INTERNATIONAL, INC.
2006 LONG-TERM INCENTIVE PLAN
Pursuant to the 2006 Long-Term Incentive Plan (the “Plan”) of Craftmade
International, Inc., a Delaware corporation (the “Company”),
 
(the “Participant”)
has been granted a Restricted Stock Award in accordance with Section 6.4 of the
Plan.
     1. Terms of Award. The number of shares of Common Stock awarded under this
Award Agreement (this “Agreement”) is                                 shares
(the “Awarded Shares”). The Date of Grant of this Award is                     ,
20___. [Delete if no purchase price: The purchase price per share for the
Awarded Shares is $                     per share (which is equal to or greater
than the Fair Market Value of a share of Common Stock as of the Date of Grant).]
     2. Subject to Plan. This Agreement is subject to the terms and conditions
of the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of this Agreement, this Agreement
shall control. The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan. This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.
     3. Vesting. Except as specifically provided in this Agreement and subject
to certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:
     a.                      percent (___%) of the total Awarded Shares shall
vest on the first anniversary of the Date of Grant, provided the Participant is
employed by (or, if the Participant is a Consultant or an Outside Director, is
providing services to) the Company or a Subsidiary on that date.
     b. An additional                      percent (___%) of the total Awarded
Shares shall vest on the second anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.
     c. An additional                      percent (___%) of the total Awarded
Shares shall vest on the third anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.
     d. The remaining                      percent (___%) of the total Awarded
Shares shall vest on the fourth anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.
Notwithstanding the foregoing, the vesting of all Awarded Shares shall
automatically accelerate in full upon the occurrence of a Change in Control.

 



--------------------------------------------------------------------------------



 



     4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company. [Delete if no purchase price:
The Company {shall be obligated to/may, in its sole discretion, elect to} pay
the Participant, as soon as practicable after the event causing forfeiture, in
cash, an amount equal to the lesser of the total consideration paid by the
Participant for such forfeited shares or the Fair Market Value of such forfeited
shares as of the date of Termination of Service, as the Committee, in its sole
discretion shall select.]
     5. Restrictions on Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 and which are subject to forfeiture in accordance with
Section 4 shall be subject to the terms, conditions, provisions, and limitations
of this Section 5.
     (a) Subject to the provisions of the Plan and the other terms of this
Agreement, from the Date of Grant until the date the Awarded Shares are vested
in accordance with Section 3 and no longer subject to forfeiture in accordance
with Section 4 (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign shares any of the Awarded Shares.
     (b) Except as provided in paragraph (a) above, the Participant shall have,
with respect to his or her Awarded Shares, all of the rights of a stockholder of
the Company, including the right to vote the shares, and the right to receive
any dividends thereon.
     6. Legend. The following legend shall be placed on all certificates
representing Awarded Shares:
     On the face of the certificate:
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
     On the reverse:
“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Craftmade International, Inc.
2006 Long-Term Incentive Plan, a copy of which is on file at the principal
office of the Company in Coppell, Texas. No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”
     The following legend shall be inserted on a certificate evidencing Common
Stock issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:
“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the

2



--------------------------------------------------------------------------------



 



registration requirements of applicable state and federal securities laws, and
may not be offered for sale, sold or transferred other than pursuant to
effective registration under such laws, or in transactions otherwise in
compliance with such laws, and upon evidence satisfactory to the Company of
compliance with such laws, as to which the Company may rely upon an opinion of
counsel satisfactory to the Company.”
     All Awarded Shares owned by the Participant shall be subject to the terms
of this Agreement and shall be represented by a certificate or certificates
bearing the foregoing legend.
     7. Delivery of Certificates. Certificates for Awarded Shares free of
restriction under this Agreement shall be delivered to the Participant promptly
after, and only after, the Restriction Period has expired without forfeiture
pursuant to Section 4. In connection with the issuance of a certificate for
Restricted Stock, the Participant shall endorse such certificate in blank or
execute a stock power in a form satisfactory to the Company in blank and deliver
such certificate and executed stock power to the Company.
     8. Voting. The Participant, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement or a proxy is granted pursuant to Section 9 below; provided, however,
that this Section 9 shall not create any voting right where the holders of such
Awarded Shares otherwise have no such right.
     9. Proxies. The Participant may not grant a proxy to any person, other than
a revocable proxy not to exceed 30 days in duration granted to another
stockholder for the sole purpose of voting for directors of the Company.
     10. Representations, Etc. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Awarded Shares is subject to, the terms of
this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.
     11. Simultaneous Death. If Participant and his or her spouse both suffer a
common accident or casualty which results in their respective deaths within
60 days of each other, it shall be conclusively presumed, for the purpose of
this Agreement, that the Participant died first and the spouse died thereafter.
     12. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.
     13. Participant’s Representations. Notwithstanding any of the provisions
hereof, the Participant hereby agrees that he or she will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.
     14. Investment Representation. Unless the Common Stock is issued to him or
her in a transaction registered under applicable federal and state securities
laws, by his or her execution hereof, the Participant

3



--------------------------------------------------------------------------------



 



represents and warrants to the Company that all Common Stock which [is
granted/may be purchased] hereunder will be acquired by the Participant for
investment purposes for his or her own account and not with any intent for
resale or distribution in violation of federal or state securities laws. Unless
the Common Stock is issued to him or her in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Common Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.
     15. Participant’s Acknowledgments. The Participant acknowledges that a copy
of the Plan has been made available for his or her review by the Company, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Agreement.
     16. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).
     17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Consultant or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Consultant or Outside Director at any time.
     18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     19. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     20. Entire Agreement. This Agreement together with the Plan supersede any
and all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

4



--------------------------------------------------------------------------------



 



     21. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Awarded Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained in Section 5 hereof.
     22. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder. Notwithstanding the preceding sentence, the Company may amend
the Plan to the extent permitted by the Plan.
     23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     24. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     25. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:
     (a) Notice to the Company shall be addressed and delivered as follows:
           Craftmade International, Inc.
           Attn:
           Facsimile:
     (b) Notice to the Participant shall be addressed and delivered as set forth
on the signature page.
     26. Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Section 83(b) of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 26, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the

5



--------------------------------------------------------------------------------



 



Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock.
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the Participant to the Company of shares of Common Stock that the Participant
has not acquired from the Company within six (6) months prior thereto, which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the vesting of this Award, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.
*******************

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant, to evidence his or her consent
and approval of all the terms hereof, has duly executed this Agreement, as of
the date specified in Section 1 hereof.

                  COMPANY:    
 
                CRAFTMADE INTERNATIONAL, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                PARTICIPANT:    
 
                          Signature    
 
           
 
  Name:        
 
  Address:  
 
   
 
     
 
   
 
     
 
   

7